Exhibit 10(iii)(A)(87)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

COMBINED PERFORMANCE SHARE AND PERFORMANCE CASH AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants a Performance Share Award (the “Award”) to be settled
in cash and/or shares of the Company’s common stock (the “Shares”) to the
Participant named below and a Performance Cash Award (“Performance Cash Award”
and together with the Shares, the “Combined Award”) to be settled     % in cash
and     % in Shares. The terms and conditions of the Combined Award are set
forth in this Award Agreement (this “Agreement”) and The Interpublic Group of
Companies, Inc. 2009 Performance Incentive Plan (the “Plan”), which is attached
hereto as Exhibit A.

PERFORMANCE SHARE AWARD AGREEMENT

 

Date of Award    <  >         Participant’s Name    <  >

Target Number of Shares to be

Awarded Upon Vesting

   <    >

Performance Period                        to                                 .  

Vesting Date   

Subject to the (i) provisions of the Plan and (ii) Participant’s execution of
the non-solicitation and non-service agreement that is attached hereto as
Exhibit B, the scheduled vesting date is the          anniversary of the Date of
Award, or such later date as specified in the following paragraph.

 

Notwithstanding any other provision of this Agreement, if the audit to the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days prior to the date specified above, the vesting date shall be
delayed until the earlier of (i) the thirtieth (30th) day after the completion
of the Audited Financials for the years included in the Performance Period or
(ii) the date the Actual Shares Awarded (as defined below) are delivered. Unless
the Committee or its designee determines otherwise in its sole discretion, any
portion of this Award that is not vested on the date the Participant ceases to
be an employee of the Company and its Affiliates shall be forfeited.

 

Actual Shares

Awarded

   The “Actual Shares Awarded” (to the extent vested) shall be between 0 and
     times the “Target Number of Shares to be Awarded Upon Vesting,” as
determined by the Committee based on performance against the financial metrics
described in the Award Letter from Interpublic (the “Performance Criteria”).
[Form of Actual Payment Amount may be made in cash, Shares, or a combination as
prescribed in Section 7(b) of the Plan].   Payment Date    Subject to the
provisions of the Plan, the Actual Shares Awarded (to the extent vested) shall
be paid to the Participant during the calendar year prescribed by Section 7(b)
of the Plan, no later than the last day of the “applicable 2  1/2 month period,”
as defined in Treas. Reg. Section 1.409A-1(b)(4)(i)(A).  

PERFORMANCE CASH AWARD AGREEMENT

 

Date of Award                 < date >             Participant’s Name
        <name >

Target Amount to be Paid Upon Vesting             <amount>.

Performance Period                      through
                                .

Vesting Date   

Subject to the (i) provisions of the Plan and (ii) Participant’s execution of
the non-solicitation and non-service agreement that is attached hereto as
Exhibit B, the scheduled vesting date is the third anniversary of the Date of
Award, or such later date as specified in the following paragraph.

 

Notwithstanding any other provision of this Agreement, if the audit of the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days before the vesting date set forth above, the vesting date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Payment Amount (as defined below) is paid.
Except as otherwise provided in the Plan, any portion of this Performance Cash
Award that is not vested on the date the Participant ceases to be an employee of
the Company and its Affiliates shall be forfeited.

 

Actual Payment

Amount

   The “Actual Payment Amount” (to the extent vested) shall be between 0 and
     times the “Target Amount to be Paid Upon Vesting,” as determined by the
Committee based on performance against the financial metrics described in the
Award Letter from Interpublic (the “Performance Criteria”).   Payment Date   
Subject to the vesting conditions set forth herein and the provisions of the
Plan, the Actual Payment Amount shall be paid to the Participant during the
calendar year prescribed by Section 8(b) of the Plan no later than the last day
of the “applicable 2  1/2 month period,” as defined in Treas. Reg. Section
1.409A-1(b)(4)(i)(A).  

Please review the remaining pages of this Agreement, the Plan document and
Exhibit B, and execute the Agreement where indicated below.



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES 2009 PERFORMANCE INCENTIVE PLAN

Performance Share Award Agreement

The following terms and conditions supplement the terms of the Plan:

 

Achievement of

Performance Criteria

   Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria have been achieved, and the corresponding number of Actual
Shares Awarded. Except in the case of death, Disability, or a Change of Control,
no payment shall be made pursuant to this Award unless the Committee has
certified in writing that the Performance Criteria and all other material terms
of the Award have been satisfied. Tax Withholding    As set forth in the Plan,
the Company may be required to withhold income and employment taxes when Shares
are transferred to the Participant. The Company will withhold the necessary
number of shares to pay such taxes, unless the Participant indicates via the
Company’s stock plan administrator, currently UBS Financial Services, no later
than two (2) business days prior to the vesting date that he/she will pay the
taxes in another manner. In any event, the Participant remains responsible at
all times for paying any income and employment taxes with respect to this Award.
If the Participant relocates to another jurisdiction, the Participant is
responsible for notifying the Company of such relocation and is responsible for
compliance with all applicable tax requirements. Neither the Company nor any of
its affiliates is responsible for any liability or penalty relating to taxes
(including excise taxes) on compensation (including imputed compensation) or
other income attributed to the Participant (or a Beneficiary) pursuant to this
Agreement, whether as a result of the Participant failing to make timely
payments of tax or otherwise.

Compliance with

Local Laws

   Notwithstanding anything to the contrary contained in this Agreement, the
Company may, in its sole discretion, settle any vested award in the form of a
cash payment to the extent settlement in Shares is prohibited under local law,
or would require the Participant, the Company or the employer to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different). Forfeiture of Award   
Before accepting this Award, the Participant must disclose to the Company in
writing all grants to the Participant of options, shares and other equity rights
with respect to any Subsidiary of the Company (“Subsidiary Grants”) that are
still outstanding. Failure to disclose in writing the existence of any such
outstanding Subsidiary Grants shall result in immediate cancellation and
forfeiture of the Award set forth in this Agreement, unless the Compensation
Committee determines in its sole discretion that such failure was reasonable
under the circumstances.

 

-2-



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE CASH AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Achievement of

Performance Criteria

   Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria have been achieved, and the corresponding amount that is
payable pursuant to this Performance Cash Award. Except in the case of death,
Disability, or a Change of Control, no payment shall be made pursuant to this
Performance Cash Award before the Committee has certified in writing that the
Performance Criteria and all other material terms of this Performance Cash Award
have been satisfied. Withholding    As set forth in the Plan, the Company may be
required to withhold income and employment taxes when the Performance Cash Award
is paid to the Participant. The Participant remains responsible at all times for
paying any income and employment taxes with respect to this Performance Cash
Award. If the Participant relocates to another jurisdiction, the Participant is
responsible for notifying the Company of such relocation and is responsible for
compliance with all applicable tax requirements. Neither the Company nor any of
its affiliates are responsible for any liability or penalty relating to taxes
(including excise taxes) on compensation (including imputed compensation) or
other income attributed to the Participant (or a Beneficiary) pursuant to this
Agreement, whether as a result of the Participant failing to make timely
payments of tax or otherwise.

Compliance with

Local Laws

   Notwithstanding anything to the contrary contained in this Agreement, the
Company may, in its sole discretion, settle any vested award in the form of a
cash payment to the extent settlement in Shares is prohibited under local law,
or would require the Participant, the Company or the employer to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different). Forfeiture of Award   
Before accepting this Award, the Participant must disclose to the Company in
writing all grants to the Participant of options, shares and other equity rights
with respect to any Subsidiary of the Company (“Subsidiary Grants”) that are
still outstanding. Failure to disclose in writing the existence of any such
outstanding Subsidiary Grants shall result in immediate cancellation and
forfeiture of the Award set forth in this Agreement, unless the Compensation
Committee determines in its sole discretion that such failure was reasonable
under the circumstances.

 

- 3 -



--------------------------------------------------------------------------------

CONSTRUCTION AND INTERPRETATION OF COMBINED AWARD AGREEMENT

This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.

This Agreement, the Award Letter from Interpublic, the terms of the Plan and the
non-solicitation and non-service agreement attached hereto as Exhibit B
constitute the entire understanding between the Participant and the Company and
its Affiliates regarding this Combined Award. Any prior agreements, commitments,
or negotiations concerning this Combined Award are superseded.

The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as expressly provided herein, in case of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

By checking the box below, you are effectively executing and agree to be bound
by the terms and conditions of (i) this Agreement (including the terms under
“Forfeiture of Award”) and (ii) the non-solicitation and non-service agreement
attached hereto as Exhibit B.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

Fabrizio Alcobe-Fierro

Senior Vice President, Global Compensation

I have read this Agreement, the Plan, and Exhibit B and I understand and agree
to their terms and conditions.

 

 

Participant’s Signature, to be provided electronically

 

- 4 -